Citation Nr: 0831150	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims for service 
connection for hearing loss and disorders of the back and 
lungs.  In August 2006, the veteran testified before the 
Board in a hearing held via videoconference from the RO.

In a March 2007 decision, the Board denied the veteran's 
claims.  The veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2008 Order, the Court remanded the claims 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

In July 2008, the veteran was notified that the Judge before 
whom he had testified in August 2006 was no longer employed 
by the Board.  He was offered an additional opportunity to 
testify before the Board.  In a statement received later that 
month, the veteran requested an additional hearing to be at 
the RO in Jackson, Mississippi  As such a hearing has not yet 
been conducted, the RO should schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).

The June 2008 Joint Motion noted that VA had not properly 
informed the veteran of the unsuccessful efforts to obtain 
his Social Security Administration (SSA) records, nor had VA 
asked him to submit any SSA records in his possession.  Thus, 
on remand the veteran should be inform him that he is 
ultimately responsible for obtaining the SSA records and 
asked to submit any in his possession.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the 
unsuccessful efforts to obtain his 
Social Security Administration (SSA) 
records and ask him to submit any SSA 
records in his possession.  Inform him 
that he is ultimately responsible for 
obtaining and submitting the SSA 
records.  Allow the appropriate time 
for response.

2.  Then, readjudicate the claims.  If 
the outcome remains adverse to the 
veteran, issue a supplemental statement 
of the case.

3.  Schedule the veteran for a travel 
board hearing in connection with his 
appeal to be held at the RO in Jackson, 
Mississippi.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

